Filed 3/15/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 51







State of North Dakota, 		Plaintiff and Appellee



v.



Joseph Cruz Christopher Ramirez III, 		Defendant and Appellant







No. 20110255







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Dawn M. Deitz, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee; on brief.



Susan Schmidt, 400 East Broadway Ave., Ste. 27, Bismarck, N.D. 58501, for defendant and appellant; on brief.

State v. Ramirez

No. 20110255



Per Curiam.

[¶1]	Joseph Ramirez appeals from the trial court’s judgment revoking his probation and amending his criminal judgment.  On appeal, Ramirez argues the evidence does not support the court’s findings, and the court abused its discretion when it revoked his probation.  Specifically, Ramirez claims two of the alleged violations of probation were not proven by a preponderance of the evidence and the trial court erred by basing the revocation of his probation, at least in part, on these findings.  The State need show only a single violation to sustain revocation of probation.  
State v. Jacobsen
, 2008 ND 52, ¶ 15, 746 N.W.2d 405.

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(2), (4), and (7).

[¶3]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner